DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 8/21/19 cites document “EP 1057242” which was not provided by applicant (as applicant provided a copy of a different document, WO 00/38301).  As a result, “EP 1057242” has not been considered by examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stretz et al. (US Patent Application Pub. No.: US 2013/0057107 A1).
For claim 9, Stretz et al. disclose the claimed invention comprising a rotor (reference numeral 36) and a stator (reference numerals 28, 310) having an inner wall (reference numeral 350) opposite the rotor (see figures 1, 5), the stator (reference numeral 310) comprising radial slots (reference numeral 340) arranged circumferentially along the stator (see figure 5), the slots having open apertures (closed by wedge 330) 
For claim 10, Stretz et al. disclose the slots (reference numeral 340, figure 5) extending longitudinally along an axis of the stator (see figures 1, 5).  
For claims 11 and 12, Stretz et al. disclose the closing means comprising a wedge (reference numeral 330) made of a magnetic material (see paragraph [0040], and figure 5), having dimensions corresponding to the open apertures to close the slots (reference numeral 340, see figure 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stretz et al. as applied to claims 11 and 12 above, and further in view of Barlow (US Patent No.: 1957380).
For claims 13 and 14, Stretz et al. disclose the claimed invention except for a thickness of the wedges being flush with a surface of the inner wall of the stator.  Barlow discloses the thickness of the wedges (reference numeral 33) being flush with a surface of the inner wall of the stator (reference numerals 11, 32, see figures 1, 1a, 3, 5).  It .  

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stretz et al. as applied to claims 11 and 12 above, and further in view of Ovrebo et al. (US Patent Application Pub. No.: US 2010/0253176 A1).
For claims 15 and 16, Stretz et al. disclose the claimed invention except for the wedges being crimped, welded or glued in the apertures.  Ovrebo et al. disclose the wedges (reference numeral 39) being glued (see paragraph [0037]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wedges glued as disclosed by Ovrebo et al. for the wedges of Stretz et al. for predictably providing desirable configurations for securing the components of the device.  

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stretz et al. in view of Barlow as applied to claims 13 and 14 above, and further in view of Ovrebo et al. (US Patent Application Pub. No.: US 2010/0253176 A1).
For claims 17 and 18, Stretz et al. in view of Barlow disclose the claimed invention except for the wedges being crimped, welded or glued in the apertures.  Ovrebo et al. disclose the wedges (reference numeral 39) being glued (see paragraph [0037]), and it would have been obvious to one of ordinary skill in the art before the .  

Claims 19, 20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stretz et al. as applied to claims 9 and 10 above, and further in view of Lowry et al. (US Patent Application Pub. No.: US 2004/0145267 A1).
For claims 19 and 20, Stretz et al. disclose the claimed invention except for the closing means comprising a cylinder made of a magnetic material, located on the inner wall of the stator, to close the open slots.  Lowry et al. disclose a cylinder (reference numeral 30, figures 5, 6, 8) made of a magnetic material (see paragraph [0025]), located on the inner wall of the stator (reference numeral 12, see figures 5, 6), to close the open slots (see figures 5, 6, 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cylinder made of magnetic material as disclosed by Lowry et al. for the closing means of Stretz et al. for predictably providing desirable configurations for securing the components of the device.  
For claims 23 and 24, Stretz et al. in view of Lowry et al. disclose the claimed invention except for an inside diameter of the cylinder receiving the rotor.  Lowry et al. further disclose the inside of the stator (reference numeral 12) receiving the rotor (reference numeral 14, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rotor received in the stator as disclosed by Lowry et al. for the cylinder of Stretz et al. in view .  

Claims 21, 22, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stretz et al. in view of Lowry et al. as applied to claims 19 and 20 above, and further in view of Hauger et al. (US Patent Application Pub. No.: US 2006/0108890 A1).
For claims 21 and 22, Stretz et al. in view of Lowry et al. disclose the claimed invention except for the cylinder being press fit to the inner wall of the stator.  Hauger et al. disclose the cylinder (reference numeral 12) being press fit to the inner wall of the stator (reference numerals 10, 14, see figures 2b, 3, 5, and paragraph [0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cylinder press fit to the stator as disclosed by Hauger et al. for the cylinder and stator of Stretz et al. in view of Lowry et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claims 25 and 26, Stretz et al. in view of Lowry et al. and Hauger et al. disclose the claimed invention except for an inside diameter of the cylinder receiving the rotor.  Lowry et al. further disclose the inside of the stator (reference numeral 12) receiving the rotor (reference numeral 14, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rotor received in the stator as disclosed by Lowry et al. for the cylinder of Stretz et al. in view of Lowry et al. and Hauger et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of stator slot configuration: US 9431863 B2 (Zook; Chad et al.), US 20090127942 A1 (RAHMAN; KHWAJA M. et al.), US 6265801 B1 (Hashiba; Yutaka et al.), WO 02082619 A1 (GODKIN MIKHAIL).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEX W MOK/Primary Examiner, Art Unit 2834